Pee Ctjeiam,
We find no error in this record that would justify a reversal or modification of the decree; nor is there anything in either of the specifications of error that requires discussion. The correctness of the decree and the rulings of the court leading-up thereto are so fully vindicated in the clear and exhaustive opinion of the learned president of the 49th judicial district, who specially presided at the hearing, that we find it unnecessary to add anything to what he has so well said. On that opinion the decree is affirmed and appeal dismissed at appellant’s costs.